DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/9/21 has been entered.  Claims 1, 3-5, 7-10 remain pending in the application, where Claims 4, 8-10 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/09/2020.
Drawings
The drawings are objected to for the following:
Fig. 2 submitted 2/9/21 is objected to for not having a clean copy submitted
Although Fig. 7 is not of the elected embodiment, for compact prosecution, examiner notes that it is unclear how 66 is referring to a bottom surface as it is pointing to a section vastly different from “bottom surface 16” of the elected embodiment
As aforementioned:
Claim 2 Lines 5-6 “first lateral side overlapping said second lateral side” is unclear whether indicated in Fig. 3
Similarly to as aforementioned, Claim 7 Line 8 “said first lateral side overlapping said second lateral side” is unclear whether indicated in Fig. 3
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informalities: 
As aforementioned:
Examiner notes that the boundaries of the flap 32, bottom surface 16, and double side adhesive 30 are not explicitly clear from the current disclosure.  For example, looking at Fig. 2, it is unclear where each side of the double side adhesive 30 is located.  Fig. 2 shows one side of the adhesive 30 visible; however, the other side of the adhesive 30 is unclear whether it is on top of flap 20 or on top of bottom surface 16; as such, it is further unclear what structures exist at the “perimeter edge” of 19--whether flap 32, or whether bottom surface 16, if any; does flap 32 begin after the double side adhesive 30?
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 18-19 “said flap extending downwardly from said bottom surface of said towel” is not in the specification
The only potentially related disclosure found in the specification for such a recitation is page 5 Lines 14-15 “pair of panels 38 that is each coupled to and extends downwardly from the band 36”; however, this is for non-elected embodiments of Figs. 4-6 and does not apply to the elected embodiment
Claim 1 Lines 19-21 “said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge ” is not in the specification
Similarly, Claim 7 Lines 21-22 “said flap extending downwardly from said bottom surface of said towel” is not in the specification
Similarly, Claim 7 Lines 22-25 “said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge ”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in elected Figs. 1-3 is support found for the following recitations.  Specifically:
Claim 1 Lines 18-19 “said flap extending downwardly from said bottom surface of said towel” is considered new matter.  The only potentially related disclosure found in the specification for such a recitation is page 5 Lines 14-15 “pair of panels 38 that is each coupled to and extends downwardly from the band 36”; however, this is for non-elected embodiments of Figs. 4-6 and does not apply to the elected embodiment.  As such, the recitation is considered new matter as applied to the elected embodiment.
Furthermore, Claim 1 Lines 19-21 “said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge” is considered new matter for multiple reasons.  First, “consistently spaced” was not disclosed in the specification as originally filed, let alone in the drawings, and therefore is new matter.  As the recitations “continuous arc a fully length” seem to depend on “consistently spaced,” these terms are also considered new matter.  Furthermore, especially as the recitations “continuous arc a full length” have not been previously disclosed, it is unclear applicant’s meaning as to the terms and therefore is considered new matter pending further clarification.  As best understood, such a recitation can also be interpreted “said flap being…a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge.”  Although Fig. 2 may show the flap 32 as a continuous arc, the current claim language is unclear as to whether it is reciting an extent of the flap, where the flap extends continuously as an arc beginning at the perimeter edge of the first lateral side to the perimeter edge of the second lateral edge.   
Similarly, Claim 7 Lines 21-22 recites “said flap extending downwardly from said bottom surface of said towel” which is considered new matter for the reasons aforementioned.
Similarly, Claim 7 Lines 22-25 recites “said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge” which is considered new matter for the reasons aforementioned.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3, 5, 7 is/are rejected under U.S.C. 112(b).
Claim 1 Lines 19-21 “said flap being…in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge” is unclear and therefore renders the claim indefinite.  As aforementioned, especially as the terms were not in the original disclosure, it is unclear whether applicant intends for the interpretation of at least “full length” to mean that flap extends continuously as an arc from the beginning of the perimeter edge of the first lateral side to the perimeter edge of the second lateral side.  
Claim 3 is unclear due to its dependency and therefore renders the claim indefinite.  Claim 3 currently depends on Claim 2 which is a cancelled claim.
	Claim 5 is unclear due to its dependency and therefore renders the claim indefinite.  Claim 5 currently depends on Claim 2 which is a cancelled claim.
	Similarly, Claim 7 Lines 22-25 said flap being…in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge” is unclear and therefore renders the claim indefinite.  See aforementioned 112(b) rejection for Claim 1 Lines 19-21 for an explanation.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 3 and 5 are interpreted to depend on Claim 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (USPN 3798674) in view of Engblom (US Publication 2018/0235350) and Smith (WO 2018/017601).
Regarding Claim 1, Daniel teaches a disposable shoulder towel assembly (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; abstract "drape for protecting the neck and shoulders"; Col. 1 Lines 49-50 "drape can be made of terry cloth to provide comfort and good absorbence"; Daniel teaches the assembly drape which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being disposable and being utilized as a towel, especially due to its absorbence) comprising:
a towel being worn around a user's neck wherein said towel is configured to shield the user (Col. 1 Lines 49-50 "drape can be made of terry cloth to provide comfort and good absorbence"; Col. 2 Lines 3-4 "numeral 10 designates generally a drape which comprises a flat, U-shaped bib portion 11"; abstract "drape for protecting the neck and shoulders"; Daniel teaches the towel which meets the structural limitations in the claims and performs the functions as recited such as being capable of shielding a user, especially as it protects the neck and shoulders),
said towel having a collar portion being configured to be wrapped around the user's neck (Col. 2 Lines 3-6 "numeral 10 designates generally a drape which comprises...an upstanding collar portion 12"; Col. 2 Lines 39-43 "since the collar portion is formed separately from the bib portion and is thereafter secured to the bib portion, the collar portion can extend perpendicularly to the flat bib portion without causing gathering or bunching of the bib portion"; Daniel teaches the collar portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of  wrapping a user’s neck especially in light of Fig. 1),
said towel having a top surface, a bottom surface, and a perimeter edge extending therebetween (see Fig. 4 for top surface; where a top surface will have a bottom surface; see perimeter edge being thickness),
said perimeter edge having a front side, a back side, a first lateral side and a second lateral side (see annotated Fig. 4 below),

    PNG
    media_image1.png
    521
    1164
    media_image1.png
    Greyscale

each of said front and back sides being concavely arcuate between each of said first and second lateral sides (see Fig. 4),
said back side being positionable to wrap around the user's neck having said first lateral side overlapping said second lateral side such that said towel is positionable to to cover the user's shoulders, chest, and back (see Fig. 3, where there is overlap; Daniel teaches the back side, first lateral side, and second lateral side which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positionable to overlap and cover the areas recited, especially in light of Figs. 1-3).

Daniel does not explicitly teach a double sided adhesive strip being attached to said towel wherein said double sided adhesive strip is configured to releasably adhere to the user's neck when said towel is wrapped around the user's neck; and
a flap being coupled to said towel,
said flap being tucked into a collar of the user's shirt when said towel is wrapped around the user's neck wherein said flap is configured to inhibit things from entering the collar of the user's shirt,
said flap extending downwardly from said bottom surface of said towel,
said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge.

Engblom teaches a double sided adhesive strip being attached to said towel wherein said double sided adhesive strip is configured to releasably adhere to the user's neck when said towel is wrapped around the user's neck (see Fig. 3; [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar"; [0025] "adhesive 4...to be attached at the item of clothing...at the inner surface of the collar"; [0026] "second adhesive 5 for the side that is to be attached at the neck or throat"; as for attached, see where the collar is the towel, especially in light of the context [0004] “hairdressers use…a cape”; [0027] “support 2 is folded over the collar or lining of the item of clothing of the person who is to be treated…attached at a cape”; Engblom teaches the double sided adhesive strip which meets the structural limitations in the claims and performs the functions as recited such as being capable of removably adhering to a user’s neck in use, especially in light of [0025] "adhesive 4...easy to remove"; [0024] "adhesives...depending on whether they are applied to the first side of the support or its second side...may also be the same adhesive"; [0026] "second adhesive 5 for the side that is to be attached at the neck or throat"); and
a flap being coupled to said towel ([0027] “longitudinal central part 3 of the support 2”; [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar"),
said flap being tucked into a collar of the user's shirt when said towel is wrapped around the user's neck wherein said flap is configured to inhibit things from entering the collar of the user's shirt (Engblom teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of tucked into a user’s shirt collar during use and inhibiting elements from entry, especially in light of [0013] "strip is easy to shape and to fold over the collar"; [0025] "adhesive 4...to be attached at the item of clothing...at the inner surface of the collar"; [0001] “present invention concerns a protective arrangement for protection during hair treatment, such as protection against the penetration of hair cuttings…or against hair dye…or against other fluids”),
said flap extending downwardly from said bottom surface of said towel ([0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar"; inasmuch as the support is folded over a collar, which would be collar 12 of Daniel, there would be a section of the flap extending downwardly from the bottom surface of the collar; and as the collar is part of the towel, then the flap extends downwardly from the bottom surface of the towel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel with the flap and adhesive of Engblom in order to provide additional protection ([0001]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Daniel at least suggests said flap being consistently spaced from said back side of said perimeter edge of said towel (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Engblom teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of being adhesively attached so that at least a portion of the flap is consistently spaced from the back side of Daniel’s perimeter edge).

Furthermore, modified Daniel at least suggests said flap being in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge (as Engblom’s adhesive is a continuous arc a full length between the ends of the flap and vice versa, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap as provided by Engblom, if necessary, to extend such that the flap is also a continuous arc a full length between the first lateral side and said second lateral of said perimeter edge of Daniel, such as for aesthetics or for intended use, such as for complete protection, especially as both Daniel and Engblom are in the art of providing protection--it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as complete a protection as possible based on intended use and user choice instead of leaving an un-extended, and therefore unprotected, portion, especially in light of the intended use of the references (Daniel Col. 1 Lines 5-36; Engblom [0001]-[0002]).

Nevertheless, Smith teaches said flap extending downwardly from said bottom surface of said towel, said flap being spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge (see Fig. 2 and annotated Fig. 1 below; [0015] “device for protecting a collar of a shirt 22”; [0015] “U-shaped collar cover 10 with…edge flaps 19 positioned along the inner edge, wherein the edge flaps 19 are configured to fold around the collar, sandwiching the collar between layers of the cover 10”; Smith teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of  extending downwardly from the bottom surface especially as Smith teaches the flaps 19 are configured to fold and therefore would then extend downwardly as recited; see Fig. 1 where flap is spaced from the back side; furthermore, Fig. 1 shows flap 19 being a continuous arc a full length between at least a portion of, if not full portion of, the first lateral and said second lateral side of the perimeter edge).

    PNG
    media_image2.png
    685
    924
    media_image2.png
    Greyscale

Furthermore, Smith seems to teach the flap being consistently spaced from said back side (see Fig. 1; although not explicit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flap 19 is at least suggested to be consistently spaced from the back side).   
As such, especially in light of Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap (provided by Engblom) to be consistently spaced in a continuous arc a full length as recited in order to provide effective protection based on intended use and user choice of extent of protection (Smith [0001-0002]), [0015]).
Regarding Claim 3, modified Daniel teaches all the claimed limitations as discussed above in Claim 1.
Daniel further teaches wherein said collar portion extends from said top surface of said towel (see Fig. 4 for extending at least from the thickness of the collar; Col. 2 Lines 39-43 "since the collar portion is formed separately from the bib portion and is thereafter secured to the bib portion, the collar portion can extend perpendicularly to the flat bib portion without causing gathering or bunching of the bib portion"),
said collar portion being coextensive with said back side of said perimeter edge (see Fig. 4).
Regarding Claim 5, modified Daniel teaches all the claimed limitations as discussed above in Claim 1.
Modified Daniel teaches wherein said double sided adhesive strip is aligned with said back side of said perimeter edge of said towel (as Engblom previously taught [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar", where such a collar would correspond to the collar 12 of towel portion 11 in Daniel; as the collar portion 12 of Daniel aligns with the back side of the perimeter edge of the towel, then so the adhesive strip would also be aligned; furthermore, as aforementioned, modified Daniel teaches the adhesive strip and back side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being aligned depending on how the adhesive is attached).

Modified Daniel at least suggests said double sided adhesive strip being coextensive with said back side (as Engblom previously taught [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar", where such a collar would correspond to the collar 12 of towel portion 11 in Daniel; similarly as aforementioned in the rejection of Claim 1, as the collar portion 12 of Daniel is coextensive with the back side of the perimeter edge of the towel, then the adhesive strip would obviously be made coextensive),
said double sided adhesive strip being positioned on said bottom surface of said towel (Engblom teaches the double sided adhesive strip which meets the structural limitations in the claims and performs the functions as recited such as being capable of being on the bottom surface of said towel, especially as Engblom shows Figs. 1 and 3, where the protective arrangement goes over a collar; see the references in Fig. 3 where 6 and 7 would be on the top surface and therefore 4 and 5 could be on the bottom surface).

Smith further supports modified Daniel such that said double sided adhesive strip being coextensive with said back side (see Fig. 1; [0015] “edge flaps 19 are configured to fold around the collar, sandwiching the collar between layers of the cover 10…cover 10 may further comprise fold lines 18 positioned along the cover 10 where the edges flaps 19…are configured to fold”; [0018] “edge flaps 19…may be folded around the collar of the shirt 22, such that the shirt 22 is sandwiched within the cover 10”, where the back side can be outlined along 18 when folded; similarly as aforementioned in the rejection of Claim 1, as Engblom shows that the adhesive is coextensive with the flap, and Smith shows the flaps 19 are coextensive with the back side, and then furthermore would Engblom’s adhesive be coextensive with the back side of Daniel), 
said double sided adhesive strip being positioned on said bottom surface of said towel (see Fig. 2; as it can be seen that 19 is folded over the collar to contact the bottom surface of the cover 10, then so would at least one of the adhesives 4, 5, 6, and 7 of Engblom’s protective arrangement 1 folded over the collar).
Similarly as aforementioned in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap and adhesive, as provided by Engblom, if necessary, to be coextensive and be on the bottom surface as further shown in Smith in order to securely provide full protection at the neck area ([0015]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (USPN 3798674) in view of Engblom (US Publication 2018/0235350), and Smith (WO 2018/017601).
Regarding Claim 7, Daniel teaches a disposable shoulder towel assembly (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; abstract "drape for protecting the neck and shoulders"; Col. 1 Lines 49-50 "drape can be made of terry cloth to provide comfort and good absorbence"; Daniel teaches the assembly drape which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being disposable and being utilized as a towel, especially due to its absorbence) comprising:
a towel being worn around a user's neck wherein said towel is configured to shield the user (Col. 1 Lines 49-50 "drape can be made of terry cloth to provide comfort and good absorbence"; Col. 2 Lines 3-4 "numeral 10 designates generally a drape which comprises a flat, U-shaped bib portion 11"; abstract "drape for protecting the neck and shoulders"; Daniel teaches the towel which meets the structural limitations in the claims and performs the functions as recited such as being capable of shielding a user, especially as it protects the neck and shoulders),
said towel having a top surface, a bottom surface, and a perimeter edge extending therebetween (see Fig. 4 for top surface; where a top surface will have a bottom surface; see perimeter edge being thickness),
said perimeter edge having a front side, a back side, a first lateral side and a second lateral side (see annotated Fig. 4 below),

    PNG
    media_image1.png
    521
    1164
    media_image1.png
    Greyscale

each of said front and back sides being concavely arcuate between each of said first and second lateral sides (see Fig. 4),
said back side being wrapped around the user's neck having said first lateral side overlapping said second lateral side such that said towel is positionable to cover the user's shoulders, chest, and back (see Fig. 3, where there is overlap; Daniel teaches the back side, first lateral side, and second lateral side which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positionable to overlap and cover the areas recited, especially in light of Figs. 1-3),
said towel having a collar portion being configured to be wrapped around the user's neck (Col. 2 Lines 3-6 "numeral 10 designates generally a drape which comprises...an upstanding collar portion 12"; Col. 2 Lines 39-43 "since the collar portion is formed separately from the bib portion and is thereafter secured to the bib portion, the collar portion can extend perpendicularly to the flat bib portion without causing gathering or bunching of the bib portion"; Daniel teaches the collar portion which meets the structural limitations in the claims and performs the functions as recited such as being capable of  wrapping a user’s neck especially in light of Fig. 1),
said collar portion extending from said top surface of said towel (see Fig. 4 for extending at least from the thickness of the collar; Col. 2 Lines 39-43 "since the collar portion is formed separately from the bib portion and is thereafter secured to the bib portion, the collar portion can extend perpendicularly to the flat bib portion without causing gathering or bunching of the bib portion"),
said collar portion being coextensive with said back side of said perimeter edge (see Fig. 4).

Daniel does not explicitly teach a double sided adhesive strip being attached to said towel,
said double sided adhesive strip being aligned with said back side,
said double sided adhesive strip being coextensive with said back side
wherein said double sided adhesive strip is configured to releasably adhere to the user's neck when said towel is wrapped around the user's neck,
said double sided adhesive strip being positioned on said bottom surface of said towel; and
a flap being coupled to said towel,
said flap extending downwardly from said bottom surface of said towel,
said flap being consistently spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge,
said flap being tucked into a collar of the user's shirt when said towel is wrapped around the user's neck wherein said flap is configured to inhibit things from entering the collar of the user's shirt,
said flap being positioned on said bottom surface of said towel.

Engblom teaches a double sided adhesive strip being attached to said towel (see Fig. 3; [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar"; [0025] "adhesive 4...to be attached at the item of clothing...at the inner surface of the collar"; [0026] "second adhesive 5 for the side that is to be attached at the neck or throat"; as for attached, see where the collar is the towel, especially in light of the context [0004] “hairdressers use…a cape”; [0027] “support 2 is folded over the collar or lining of the item of clothing of the person who is to be treated…attached at a cape”),
wherein said double sided adhesive strip is configured to releasably adhere to the user's neck when said towel is wrapped around the user's neck (Engblom teaches the double sided adhesive strip which meets the structural limitations in the claims and performs the functions as recited such as being capable of removably adhering to a user’s neck in use, especially in light of [0025] "adhesive 4...easy to remove"; [0024] "adhesives...depending on whether they are applied to the first side of the support or its second side...may also be the same adhesive"; [0026] "second adhesive 5 for the side that is to be attached at the neck or throat"); and
a flap being coupled to said towel ([0027] “longitudinal central part 3 of the support 2”; [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar"),
said flap being tucked into a collar of the user's shirt when said towel is wrapped around the user's neck wherein said flap is configured to inhibit things from entering the collar of the user's shirt (Engblom teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of  tucked into a user’s shirt collar during use and inhibiting elements from entry, especially in light of [0013] "strip is easy to shape and to fold over the collar"; [0025] "adhesive 4...to be attached at the item of clothing...at the inner surface of the collar"; [0001] “present invention concerns a protective arrangement for protection during hair treatment, such as protection against the penetration of hair cuttings…or against hair dye…or against other fluids”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel with the flap and adhesive of Engblom in order to provide additional protection ([0001]).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Daniel teaches said double sided adhesive strip being aligned with said back side (as Engblom previously taught [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar", where such a collar would correspond to the collar 12 of towel portion 11 in Daniel; as the collar portion 12 of Daniel aligns with the back side of the perimeter edge of the towel, then so the adhesive strip would also be aligned; furthermore, as aforementioned, modified Daniel teaches the adhesive strip and back side which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being aligned depending on how the adhesive is attached),
said flap being positioned on said bottom surface of said towel (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of the flap would be positioned on the bottom surface of the towel via the adhesive strip).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Daniel at least suggests said flap being consistently spaced from said back side of said perimeter edge of said towel (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Engblom teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of being adhesively attached so that at least a portion of the flap is consistently spaced from the back side of Daniel’s perimeter edge),
said flap being in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge (as Engblom’s adhesive is a continuous arc a full length between the ends of the flap and vice versa, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap as provided by Engblom, if necessary, to extend such that the flap is also a continuous arc a full length between the first lateral side and said second lateral of said perimeter edge of Daniel, such as for aesthetics or for intended use, such as for complete protection, especially as both Daniel and Engblom are in the art of providing protection--it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide as complete a protection as possible based on intended use and user choice instead of leaving an un-extended, and therefore unprotected, portion, especially in light of the intended use of the references (Daniel Col. 1 Lines 5-36; Engblom [0001]-[0002]).

As such, modified Daniel at least suggests said double sided adhesive strip being coextensive with said back side (as Engblom previously taught [0024] "protective arrangement 1...comprises a support 2 for a double-sided coating of adhesives...support to be folded in a simple manner over a collar", where such a collar would correspond to the collar 12 of towel portion 11 in Daniel; similarly as aforementioned, as the collar portion 12 of Daniel is coextensive with the back side of the perimeter edge of the towel, then the adhesive strip would obviously be made coextensive),
said double sided adhesive strip being positioned on said bottom surface of said towel (Engblom teaches the double sided adhesive strip which meets the structural limitations in the claims and performs the functions as recited such as being capable of being on the bottom surface of said towel, especially as Engblom shows Figs. 1 and 3, where the protective arrangement goes over a collar; see the references in Fig. 3 where 6 and 7 would be on the top surface and therefore 4 and 5 could be on the bottom surface).

Nevertheless, Smith teaches said flap extending downwardly from said bottom surface of said towel, said flap being spaced from said back side of said perimeter edge of said towel in a continuous arc a full length between said first lateral side and said second lateral side of said perimeter edge (see Fig. 2 and annotated Fig. 1 below; [0015] “device for protecting a collar of a shirt 22”; [0015] “U-shaped collar cover 10 with…edge flaps 19 positioned along the inner edge, wherein the edge flaps 19 are configured to fold around the collar, sandwiching the collar between layers of the cover 10”; Smith teaches the flap which meets the structural limitations in the claims and performs the functions as recited such as being capable of  extending downwardly from the bottom surface especially as Smith teaches the flaps 19 are configured to fold and therefore would then extend downwardly as recited; see Fig. 1 where flap is spaced from the back side; furthermore, Fig. 1 shows flap 19 being a continuous arc a full length between at least a portion of, if not full portion of, the first lateral and said second lateral side of the perimeter edge).

    PNG
    media_image2.png
    685
    924
    media_image2.png
    Greyscale

Furthermore, Smith seems to teach the flap being consistently spaced from said back side (see Fig. 1; although not explicit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the flap 19 is at least suggested to be consistently spaced from the back side).   
As such, especially in light of Smith, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap (provided by Engblom) to be consistently spaced in a continuous arc a full length as recited in order to provide effective protection based on intended use and user choice of extent of protection (Smith [0001-0002]), [0015]).

As such, Smith further supports modified Daniel such that said double sided adhesive strip being coextensive with said back side (see Fig. 1; [0015] “edge flaps 19 are configured to fold around the collar, sandwiching the collar between layers of the cover 10…cover 10 may further comprise fold lines 18 positioned along the cover 10 where the edges flaps 19…are configured to fold”; [0018] “edge flaps 19…may be folded around the collar of the shirt 22, such that the shirt 22 is sandwiched within the cover 10”, where the back side can be outlined along 18 when folded; similarly as aforementioned, as Engblom shows that the adhesive is coextensive with the flap, and Smith shows the flaps 19 are coextensive with the back side, and then furthermore would Engblom’s adhesive be coextensive with the back side of Daniel), 
said double sided adhesive strip being positioned on said bottom surface of said towel (see Fig. 2; as it can be seen that 19 is folded over the collar to contact the bottom surface of the cover 10, then so would at least one of the adhesives 4, 5, 6, and 7 of Engblom’s protective arrangement 1 folded over the collar).
Similarly as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Daniel’s flap and adhesive, as provided by Engblom, if necessary, to be coextensive and be on the bottom surface as further shown in Smith in order to securely provide full protection at the neck area ([0015]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, and 7 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732